         Case 1:19-cr-00060-CW Document 11 Filed 06/12/19 Page 1 of 2




JOHN W. HUBER, United States Attorney (#7226)
CARLOS A. ESQUEDA, Assistant United States Attorney (#5386)
JENNIFER E. GULLY, Assistant United States Attorney (#15453)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682



                     IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                                     INDICTMENT

        Plaintiff,
                                               VIOLATION:
        vs.
                                               18 U.S.C. § 875(c), Interstate Threat to
  SCOTT BRIAN HAVEN,                           Injure

        Defendant.                               Case: 1:19-cr-00060
                                                 Assigned To : Waddoups, Clark
                                                 Assign. Date: 6/12/2019
      The Grand Jury Charges:                    Description: USA v. Haven

                                        COUNT I
                                   (18 U.S.C. § 875(c))
                               (Interstate Threat to Injure)

      On or about May 23, 2019, in the District of Utah,

                                 SCOTT BRIAN HAVEN,

defendant herein, did knowingly and intentionally transmit in interstate commerce a

communication containing a threat to injure the person of another, to wit: he phoned the

Washington, D.C. office for a member of Congress, and stated "I am going to shoot him in
          Case 1:19-cr-00060-CW Document 11 Filed 06/12/19 Page 2 of 2



the head. I'm going to do it now, are you ready?" and then ended the call; all in violation of

18 U.S.C. § 875(c).

                                                  A TRUE BILL:




                                                         /Sf
                                                  FOREPERSON OF GRAND JURY


JOHN W. HUBER
United States Attorney




                                              2
